                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00293-GCM
 BROOKDALE SENIOR LIVING
 COMMUNITIES, INC.,

                 Plaintiff,

    v.                                                            ORDER

 RACHEL E. WEIR, as Administrator of
 the Estate of Jean Howard,

                 Defendant,

    and

 RACHEL E. WEIR,

                 Counter Claimant,

    v.

 BROOKDALE SENIOR LIVING
 COMMUNITIES, INC.,

                 Counter Defendant.


         THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

concerning Christa L. Collins (ECF Doc. 23).

         Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

         In accordance with Local Rule 83.1(b), Christa L. Collins is admitted to appear before this

court pro hac vice to represent Rachel Elise Weir, Executrix of the Estate of Jean Howard.




          Case 3:20-cv-00293-GCM Document 24 Filed 01/06/21 Page 1 of 2
SO ORDERED.


                           Signed: January 6, 2021




 Case 3:20-cv-00293-GCM Document 24 Filed 01/06/21 Page 2 of 2
